Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Non-Final office action in response to RCE filed on 10/13/2020.  Claims 1, 8 and 15 have been amended. Claims 1-20 are currently pending and have been addressed below.

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/13/2020 has been entered. 
Response to Amendment	
In consideration of Applicant’s arguments regarding subject matter eligibility the rejections under 101 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over VerWeyst et al. (US 2016/0350307 A1), hereinafter “VerWeyst”, in view of Schlesinger et al. (US 10,162,817 B2), hereinafter “Schlesinger” and in view of Bhattacharjee et al. (US 2019/0095488 A1), hereinafter “Bhatta”. 

Regarding Claim 1, VerWeyst teaches a computer-implemented method comprising: receiving, … a request message for data maintained by at least one of a plurality of data sources, the request message received from a client device; (VerWeyst, Figures 1, 2, 4, 5 and 7 discloses a plurality of data sources. Figure 1, discloses data sources “information source” 112a-112n, “resources” 115aN-115NN, Figure 2, discloses “resources” 115a1-115NN and “entity” 210a-210N, and “entity facts” 220a-220N. Figure 4 discloses enterprise knowledge graph. Figure 7, teaches “public resources” 730N-receiving a query from a member of an enterprise; searching an index that includes member information and resources.)
determining, based on a knowledge graph maintained by the …, a relationship between a first data set maintained by a first data source and a second data set maintained by a second data source; … (VerWeyst, Figure 4, discloses a knowledge graph. VerWeyst, para 0045. VerWeyst, para 0047. VerWeyst, para 0047, discloses search data relevant to the query are determined based on member information of the member and entity facts. The member's position or relationships within the enterprise can factor into what is relevant to the member query as well as the resources 115 (Examiner is interpreting as first data source) and source information 112 (Examiner is interpreting as second data source) the member interacts with and uses. Further, an enterprise knowledge graph representation, like enterprise knowledge graph, may be used to determine the relevancy of resources, entities, and entity facts of enterprise relationship information.);
transmitting a first request to the first data source for a first set of data maintained by the first data source, the first request being based on the request message and …, the first request being transmitted using a first Application Programming Interface (API) associated with the first data source; (VerWeyst, Figure 5, para 0004 and para 0044-0046. VerWeyst, para 0045, discloses the query is received (a first request), the search engine may search the data storage, which stores the data received from the enterprise information system and that has been indexed (504). As previously described, the data system receives resources 115 (first data source), including member information, and the resources 115 include data describing entities 210 and entity facts 220, where the entity facts 220 are identified from the entities 210 of the resources 115.);
receiving the first set of data from the first data source in response to the first request; (VerWeyst, para 0048. VerWeyst, para 0046, discloses the entity facts that are accessible to the member are determined based on the entity fact access control list … the member who has access to the fact or resource are provided with the data.);	transmitting a second request to the second data source for a second set of data maintained by the second data source, the second request being based on the … and the first set of data received from the first data source, the second request being transmitted using a second API associated with the second data source; (VerWeyst, Abstract. VerWeyst, para 0016. VerWeyst, para 0048, discloses the resources may include both (or more) of the resources (Examiner notes resources is a second set of data, as resources may be a document stored within the enterprise information system, intranet URL, email message, internet URL, or any similar type of informational content (e.g., information stored on third party application)). Further, VerWeyst, para 0070, teaches the third party application may be a travel system application that includes the member's boarding pass and other travel information. As such, the third party application can provide relevant third party application member personal information to the computer-implemented assistant. Additional third party applications may also be used, for example, applications for banking, correspondence (e.g., email), professional networking, among others. Examiner Note: the second request being based on the relationship between the first data set and the second data set, Examiner notes in the travel system example in para 0070, the members boarding pass and travel information is first data set, and the second data set is related to the first data set is the banking application.);
receiving the second set of data from the second data source in response to the second request; (VerWeyst, para 0046, para 0065 and 0070 VerWeyst, para 0048, discloses search results to the query provided by the enterprise member are provided based on the search result data. The resources may include both (or more) of the resources (data sources));	generating a response to the request message based on at least the second set of data; and transmitting, to the client device, the response to the request message (VerWeyst, para 0048, discloses search results to the query provided by the enterprise member are provided based on the search result data (510). The underlying resource 115 may be provided as a link (e.g., hyperlink), drop down selection box, hover selection, among others. Verweyst, para 0049, discloses the presentation of the search results may be provided as a list of the search result data, and in some implementations one or more knowledge panel may be provided in the search results).	Yet, VerWeyst does not appear to explicitly teach “by a bot framework”.	In the same field of endeavor, Schlesinger teaches a bot framework (Schlesinger, Abstract.  a bot framework as taught by Schlesinger with the motivation to use a messaging bot framework computer system to communicate messages over the computer network (Schlesinger, Column 7, lines 21-23). 	Yet, VerWeyst does not appear to explicitly teach “the relationship indicating to access the first data set before the second data set … the indication to access the first data set before the second data set … indication to access the first data set before the second data set”.
In the same field of endeavor, Bhatta teaches indication to access the first data set before the second data set (Bhatta teaches multiple data sources (See Bhatta at least Figure 1A, Figure 1B, elements 202, 208, Figure 3, elements 202, Figure 4, elements 202, 208, and throughout). Bhatta, Abstract. Bhatta, para 0004, para 0146, para 0860 and Section 6.1 of Bhatta, discussing ordered search results. Bhatta, Para 0149, discloses the data intake and query system can respond to a query by executing search operations on various internal and external data sources to obtain and present search results of the query. Bhatta, discusses in para 0483, search phases can include phases for operating on the partial search results retrieved from the indexers and/or the external data sources. In some embodiments, a combination of phases may be ordered as a sequence that requires an earlier phase to be completed before a subsequent phase can begin. Instead, a search scheme can include any number of search phases arranged in any order that could be different from another search scheme applied to the same or another arrangement or subset of data systems.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the knowledge graph of VerWeyst to include an indication to access the first data set before the second data set as taught by Bhatta with the motivation to have efficient retrieval and analysis of data items (Bhatta, para 0004). The VerWeyst invention, now incorporating the Schlesinger and Bhatta invention, has all the limitations of claim 1.

Regarding Claim 2, VerWeyst, now incorporating Schlesinger and Bhatta, teaches the method of claim 1.
Yet, VerWeyst does not appear to explicitly teach “wherein the request message is a question submitted by a user using bot service that provides data associated with a first corporation”.	In the same field of endeavor, Schlesinger teaches wherein the request message is a question submitted by a user using bot service that provides data associated with a first corporation (Schlesinger, Figure 6, discloses corporate bot services (bar, catering, grocery, pizza, flowers) and question submitted by a user (User might ask … (e.g. Are you open now? When are you closing? What are your opening hours, etc.). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VerWeyst and Bhatta invention to include the request message is a question submitted by a user using bot service that provides data associated with a first corporation as taught by Schlesinger with the motivation to use a messaging bot to communicate messages over the computer network (Schlesinger, Column 7, lines 21-23).

Regarding Claim 3, VerWeyst, now incorporating Schlesinger and Bhatta, teaches the method of claim 2, and VerWeyst further teaches wherein the first data set maintained by the first data source includes user permission settings for the second data set maintained by the second data source (VerWeyst, Figures 1, 2, 4, 5 and 7 discloses a plurality of data sources. Verweyst, Abstract, discloses the index includes data defining access privileges to the entities and the entity facts according entity fact access control lists. Verweyst, para 0018, discloses each resource 115 has an associated access control list (ACL) that indicates which members of the enterprise are allowed to access and/or modify that particular resource. The access control list for each resource may indicate access privileges. Such as an owner (or creator) of the resource, read access, write access, and delete access, among others. The access control list for each resource may define access and/or modification privileges to individual members and/or one or more groups of members (e.g., sales department of an enterprise). Further, Verweyst, para 0032, discloses each member of the enterprise is provided access privileges to the data describing the entities 210 and the entity facts 220 according to the respective entity fact access 

Regarding Claim 4, VerWeyst, now incorporating Schlesinger and Bhatta, teaches the method of claim 3, and VerWeyst further teaches wherein the first set of data includes user permission settings for the user that submitted the request message (Verweyst, Abstract, discloses defining access privileges to the entities and the entity facts according entity fact access control lists. Verweyst, para 0018, discloses each resource has an associated access control list (ACL) that indicates which members of the enterprise are allowed to access and/or modify that particular resource. The access control list for each resource may indicate access privileges. Further, Verweyst, para 0032, discloses each member of the enterprise is provided access privileges to the data describing the entities and the entity facts according to the respective entity fact access control list in an indexer. Examiner notes: Bhatta also teaches multiple data sources (See Bhatta at least Figure 1A, Figure 1B, elements 202, 208, Figure 3, elements 202, Figure 4, elements 202, 208, and throughout) and Battha teaches the security of the store information. Bhatta, para 0763, to increase security of the datasets stored by the query acceleration data store, access controls can be implemented. For example, each dataset can be associated with an access control list, and the query coordinator can provide an identification of a requesting user to the 

Regarding Claim 5, VerWeyst, now incorporating Schlesinger and Bhatta, teaches the method of claim 4, and VerWeyst further teaches wherein the second request includes the user permission settings for the user (Verweyst, Abstract, discloses the index includes data defining access privileges to the entities and the entity facts according entity fact access control lists. Verweyst, para 0018, discloses each resource  has an associated access control list (ACL) that indicates which members of the enterprise are allowed to access and/or modify that particular resource. The access control list for each resource may indicate access privileges. Further, Verweyst, para 0032, discloses each member of the enterprise is provided access privileges to the data describing the entities and the entity facts according to the respective entity fact access control list in an indexer 136. Examiner notes: Bhatta also teaches multiple data sources (See Bhatta at least Figure 1A, Figure 1B, elements 202, 208, Figure 3, elements 202, Figure 4, elements 202, 208, and throughout) and Battha teaches the security of the store information. Bhatta, para 0763, to increase security of the datasets stored by the query acceleration data store, access controls can be implemented. For example, each dataset can be associated with an access control list, and the query coordinator 3304 can provide an identification of a requesting user to the worker nodes and/or query acceleration data store. For example, the identification can be an authorization or authentication token associated with the user. The query acceleration data store 3308 can then ensure that only authorized users are allowed access to stored datasets. The stored information can be secure while enabling query acceleration data store to service multitudes of users. Further, Bhatta Section 3.14 teaches Security Features.)

Regarding Claim 6, VerWeyst, now incorporating Schlesinger and Bhatta, teaches the method of claim 5, and VerWeyst further teaches wherein the second set of data includes data maintained by the second data source that the user is authorized to access based on the user permission settings for the user (Verweyst, Abstract, discloses the index includes data defining access privileges to the entities and the entity facts according entity fact access control lists. Verweyst, para 0018, discloses each resource has an associated access control list (ACL) that indicates which members of the enterprise are allowed to access and/or modify that particular resource. The access control list for each resource may indicate access privileges. Further, Verweyst, para 0032, discloses each member of the enterprise is provided access privileges to the data describing the entities and the entity facts according to the respective entity fact access control list in an indexer. Examiner notes: Bhatta also teaches multiple data sources (See Bhatta at least Figure 1A, Figure 1B, elements 202, 208, Figure 3, elements 202, Figure 4, elements 202, 208, and throughout) and Battha teaches the security of the store information. Bhatta, para 0763, to increase security of the datasets stored by the query acceleration data store, access controls can be implemented. For example, each dataset can be associated with an access control list, and the query coordinator 3304 can provide an identification of a requesting user to the worker nodes 3306 and/or query acceleration data store 3308. For example, the identification can be an authorization or authentication token associated with the user. The query acceleration data store 3308 can then ensure that only authorized users are allowed access to stored datasets. The stored information can be secure while enabling query acceleration data store to service multitudes of users. Further, Bhatta Section 3.14 teaches Security Features.))

Regarding Claim 7, VerWeyst, now incorporating Schlesinger and Bhatta, teaches the method of claim 1, and VerWeyst further teaches wherein the first API is different than the second API (VerWeyst, Figure 1, element 120 discloses an API. VerWeyst, para 0015-0016, discloses one or more API, as well as third party information systems (second API). VerWeyst, para 0070, discloses a third party application may be a travel system application that includes the member's boarding pass and other travel information. As such, the third party application can provide relevant third party application member personal information. Additional third party applications may also be used, for example, applications for banking, correspondence (e.g., email), professional networking, (additional API’s) among others.).

Regarding Claim 8, VerWeyst teaches A … comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the … to perform operations comprising: receiving a request message for data maintained by at least one of a plurality of data sources, the request message received from a client device; (Verweyst, para 0077. VerWeyst, Figures 1, 2, 4, 5 and 7 discloses a plurality of data sources. Figure 1, discloses data sources “information source” 112a-112n, “resources” 115aN-115NN, Figure 2, discloses “resources” 115a1-115NN and “entity” 210a-210N, and “entity facts” 220a-220N. Figure 4 discloses enterprise knowledge graph. Figure 7, teaches “public resources” 730N-730a. Examiner is interpreting “information source”, “resources”, and “public resources” as data sources. See VerWeyst, Abstract; para 0004, para 0016 and para 0042-0043. VerWeyst, Abstract, discloses receiving a query from a member of an enterprise; searching an index that includes member information and resources.);
determining, based on a knowledge graph maintained by the …, a relationship between a first data set maintained by a first data source and a second data set maintained by a second data source… (VerWeyst, Figure 4, discloses a knowledge graph. VerWeyst, para 0045. VerWeyst, para 0047. VerWeyst, para 0047, discloses search data relevant to the query are determined based on member information of the member and entity facts. The member's position or relationships within the enterprise can factor into what is relevant to the member query as well as the resources 115 (Examiner is interpreting as first data source) and source information 112 (Examiner is interpreting as second data source) the member interacts with and uses. Further, an enterprise knowledge graph representation, like enterprise knowledge graph, may be used to determine the relevancy of resources, entities, and entity facts of enterprise relationship information.);
transmitting a first request to the first data source for a first set of data maintained by the first data source, the first request being based on the request message and …, the first request being transmitted using a first Application Programming Interface (API) associated with the first data source; (VerWeyst, Figure 5, para 0004 and para 0044-0046. VerWeyst, para 0045, discloses the query is received (a first request), the search engine may search the data storage, which stores the data received from the enterprise information system and that has been indexed (504). As previously 
receiving the first set of data from the first data source in response to the first request; (VerWeyst, para 0048. VerWeyst, para 0046, discloses the entity facts that are accessible to the member are determined based on the entity fact access control list … the member who has access to the fact or resource are provided with the data.);	transmitting a second request to the second data source for a second set of data maintained by the second data source, the second request being based on the … and the first set of data received from the first data source, the second request being transmitted using a second API associated with the second data source; (VerWeyst, Abstract. VerWeyst, para 0016. VerWeyst, para 0048, discloses the resources may include both (or more) of the resources (Examiner notes resources is a second set of data, as resources may be a document stored within the enterprise information system, intranet URL, email message, internet URL, or any similar type of informational content (e.g., information stored on third party application)). Further, VerWeyst, para 0070, teaches the third party application may be a travel system application that includes the member's boarding pass and other travel information. As such, the third party application can provide relevant third party application member personal information to the computer-implemented assistant. Additional third party applications may also be used, for example, applications for banking, correspondence (e.g., email), professional networking, among others. Examiner Note: the second request being based on the relationship between the first data set and the second data set, Examiner notes in the travel system example in para 0070, the members boarding pass and travel information is first data set, and the second data set is related to the first data set is the banking application.);
receiving the second set of data from the second data source in response to the second request; (VerWeyst, para 0046, para 0065 and 0070. VerWeyst, para 0048, discloses search results to the query provided by the enterprise member are provided based on the search result data. The resources may include both (or more) of the resources (data sources));	generating a response to the request message based on at least the second set of data; and transmitting, to the client device, the response to the request message (VerWeyst, para 0048, discloses search results to the query provided by the enterprise member are provided based on the search result data (510). The underlying resource 115 may be provided as a link (e.g., hyperlink), drop down selection box, hover selection, among others. Verweyst, para 0049, discloses the presentation of the search results may be provided as a list of the search result data, and in some implementations one or more knowledge panel may be provided in the search results).	Yet, VerWeyst does not appear to explicitly teach “a bot framework”.	In the same field of endeavor, Schlesinger teaches a bot framework (Schlesinger, Abstract. Schlesinger, Figure 2, element 230, discloses bot framework system. Schlesinger, Column 7, lines 21-67, discloses a messaging bot framework computer system. Further, Schlesinger, Column 8, lines 7-17, discloses the storage in the bot framework system can also include runtime data, which can include status data for use at runtime when running messaging bots in the bot framework system.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VerWeyst invention to include a bot framework as taught by Schlesinger with the motivation to use a messaging bot framework computer system to communicate messages over the computer network (Schlesinger, Column 7, lines 21-23).	Yet, VerWeyst does not appear to explicitly teach “the relationship indicating to access the first data set before the second data set … the indication to access the first data set before the second data set … indication to access the first data set before the second data set”.
In the same field of endeavor, Bhatta teaches indication to access the first data set before the second data set (Bhatta teaches multiple data sources (See Bhatta at least Figure 1A, Figure 1B, elements 202, 208, Figure 3, elements 202, Figure 4, elements 202, 208, and throughout). Bhatta, Abstract. Bhatta, para 0004, para 0146, para 0860 and Section 6.1 of Bhatta, discussing ordered search results. Bhatta, Para 0149, discloses the data intake and query system can respond to a query by executing search operations on various internal and external data sources to obtain and present search results of the query. Bhatta, discusses in para 0483, search phases can include phases for operating on the partial search results retrieved from the indexers and/or the external data sources. In some embodiments, a combination of phases may be ordered as a sequence that requires an earlier phase to be completed before a subsequent phase can begin. Instead, a search scheme can include any number of search phases arranged in any order that could be different from another search scheme applied to the same or another arrangement or subset of data systems.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the knowledge graph of VerWeyst to include an indication to access the first data set before the second data set as taught by Bhatta with the motivation to have efficient retrieval and analysis of data items (Bhatta, para 0004). The VerWeyst invention, now incorporating the Schlesinger and Bhatta invention, has all the limitations of claim 8.

Regarding Claims 9 and 16, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. 

Regarding Claims 10 and 17, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. 

Regarding Claims 11 and 18, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. 

Regarding Claims 12 and 19, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. 

Regarding Claim 13, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. 

Regarding Claim 14, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise. 

Regarding Claim 15, VerWeyst teaches A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a …, cause … to perform operations comprising: receiving a request message for data maintained by at least one of a plurality of data sources, the request message received from a client device; (VerWeyst, para 0028. VerWeyst, Figures 1, 2, 4, 5 and 7 discloses a plurality of data sources. Figure 1, discloses data sources “information source” 112a-112n, “resources” 115aN-115NN, Figure 2, discloses “resources” 115a1-115NN and “entity” 210a-210N, and “entity facts” 220a-220N. Figure 4 discloses enterprise knowledge graph. Figure 7, teaches “public resources” 730N-730a. Examiner is interpreting “information source”, “resources”, and “public resources” as data sources. See VerWeyst, Abstract; para 0004, para 0016 and para 0042-0043. VerWeyst, Abstract, discloses receiving a query from a member of an enterprise; searching an index that includes member information and resources.);
determining, based on a knowledge graph maintained by the …, a relationship between a first data set maintained by a first data source and a second data set maintained by a second data source … (VerWeyst, Figure 4, discloses a knowledge graph. VerWeyst, para 0045. VerWeyst, para 0047. VerWeyst, para 0047, discloses search data relevant to the query are determined based on member information of the member and entity facts. The member's position or relationships within the enterprise can factor into what is relevant to the member query as well as the resources 115 (Examiner is interpreting as first data source) and source information 112 (Examiner is interpreting as second data source) the member interacts with and uses. Further, an enterprise knowledge graph representation, like enterprise knowledge graph, may be used to determine the relevancy of resources, entities, and entity facts of enterprise relationship information.);
transmitting a first request to the first data source for a first set of data maintained by the first data source, the first request being based on the request message and …, the first request being transmitted using a first Application Programming Interface (API) associated with the first data source; (VerWeyst, Figure 5, para 0004 and para 0044-0046. VerWeyst, para 0045, discloses the query is received (a first request), the search engine may search the data storage, which stores the data received from the enterprise information system and that has been indexed (504). As previously described, the data system receives resources 115 (first data source), including member information, and the resources 115 include data describing entities 210 and entity facts 220, where the entity facts 220 are identified from the entities 210 of the resources 115.);
receiving the first set of data from the first data source in response to the first request; (VerWeyst, para 0048. VerWeyst, para 0046, discloses the entity facts that are accessible to the member are determined based on the entity fact access control list … the member who has access to the fact or resource are provided with the data.);
transmitting a second request to the second data source for a second set of data maintained by the second data source, the second request being based on the … and the first set of data received from the first data source, the second request being transmitted using a second API associated with the second data source; (VerWeyst, Abstract. VerWeyst, para 0016. VerWeyst, para 0048, discloses the resources may include both (or more) of the resources (Examiner notes resources is a second set of data, as resources may be a document stored within the enterprise information system, intranet URL, email message, internet URL, or any similar type of informational content (e.g., information stored on third party application)). Further, VerWeyst, para 0070, teaches the third party application may be a travel system application that includes the member's boarding pass and other travel information. As such, the third party application can provide relevant third party application member personal information to the computer-implemented assistant. Additional third party applications may also be used, for example, applications for banking, correspondence (e.g., email), professional networking, among others. Examiner Note: the second request being based on the relationship between the first data set and the second data set, Examiner notes in the travel system example in para 0070, the members boarding pass and travel information is first data set, and the second data set is related to the first data set is the banking application.);
receiving the second set of data from the second data source in response to the second request; (VerWeyst, para 0046, para 0065 and 0070. VerWeyst, para 0048, discloses search results to the query provided by the enterprise member are provided based on the search result data. The resources may include both (or more) of the resources (data sources));	generating a response to the request message based on at least the second set of data; and transmitting, to the client device, the response to the request message (VerWeyst, para 0048, discloses search results to the query provided by the enterprise member are provided based on the search result data (510). The underlying resource 115 may be provided as a link (e.g., hyperlink), drop “a bot framework”.	In the same field of endeavor, Schlesinger teaches a bot framework (Schlesinger, Abstract. Schlesinger, Figure 2, element 230, discloses bot framework system. Schlesinger, Column 7, lines 21-67, discloses a messaging bot framework computer system. Further, Schlesinger, Column 8, lines 7-17, discloses the storage in the bot framework system can also include runtime data, which can include status data for use at runtime when running messaging bots in the bot framework system.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VerWeyst invention to include a bot framework as taught by Schlesinger with the motivation to use a messaging bot framework computer system to communicate messages over the computer network (Schlesinger, Column 7, lines 21-23).
Yet, VerWeyst does not appear to explicitly teach “the relationship indicating to access the first data set before the second data set … the indication to access the first data set before the second data set … indication to access the first data set before the second data set”.
In the same field of endeavor, Bhatta teaches indication to access the first data set before the second data set (Bhatta teaches multiple data sources (See Bhatta at least Figure 1A, Figure 1B, elements 202, 208, Figure 3, elements 202, Figure 4, elements 202, 208, and throughout). Bhatta, Abstract. Bhatta, para 0004, para 0146, para 0860 and Section 6.1 of Bhatta, discussing ordered search results. Bhatta, Para 0149, discloses the data intake and query system can respond to a query by executing search operations on various internal and external data sources to obtain and present search results of the query. Bhatta, discusses in para 0483, search phases can include phases for operating on the partial search results retrieved from the indexers and/or the external data sources. In some embodiments, a combination of phases may be ordered as a sequence that requires an earlier phase to be completed before a subsequent phase can begin. Instead, a search scheme can include any number of search phases arranged in any order that could be different from another search scheme applied to the same or another arrangement or subset of data systems.)
 an indication to access the first data set before the second data set as taught by Bhatta with the motivation to have efficient retrieval and analysis of data items (Bhatta, para 0004). The VerWeyst invention, now incorporating the Schlesinger and Bhatta invention, has all the limitations of claim 15.

Regarding Claim 20, VerWeyst, now incorporating Schlesinger and Bhatta, teaches the non-transitory computer-readable medium of claim 17, and VerWeyst further teaches wherein the second set of data includes data maintained by the second data source that the user is authorized to access based on the user permission settings for the user (Verweyst, Abstract, discloses the index includes data defining access privileges to the entities and the entity facts according entity fact access control lists. Verweyst, para 0018, discloses each resource has an associated access control list (ACL) that indicates which members of the enterprise are allowed to access and/or modify that particular resource. The access control list for each resource may indicate access privileges. Further, Verweyst, para 0032, discloses each member of the enterprise is provided access privileges to the data describing the entities and the entity facts according to the respective entity fact access control list in an indexer. Examiner notes: Bhatta also teaches multiple data sources (See Bhatta at least Figure 1A, Figure 1B, elements 202, 208, Figure 3, elements 202, Figure 4, elements 202, 208, and throughout) and Battha teaches the security of the store information. Bhatta, para 0763, to increase security of the datasets stored by the query acceleration data store, access controls can be implemented. For example, each dataset can be associated with an access control list, and the query coordinator 3304 can provide an identification of a requesting user to the worker nodes 3306 and/or query acceleration data store 3308. For example, the identification can be an authorization or authentication token associated with the user. The query acceleration data store 3308 can then ensure that only authorized users are allowed access to stored datasets. The stored information can be secure while enabling query acceleration data store to service multitudes of users. Further, Bhatta Section 3.14 teaches Security Features.).

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Zhou US 10,353,596 B2 – Discussing A computer system can dynamically manage the performance of a data storage system that includes sets of data storage devices. 
McEwen US 2017/0230376 A1 – discussing in Abstract, A system and method for scheduling tasks associated with controlling access to databases. The system and method relate to scheduling tasks for data requesting systems that satisfy particular conditions. For example, data requesting systems that satisfy the conditions may have associated tasks stored in a queue during a first processing phase. Data requesting systems that do not satisfy the conditions may have associated tasks inhibited from being stored in the queue during the first processing phase, but these tasks may be stored in the queue during a later second processing phase. Tasks stored in the queue during the first processing phase may be processed before tasks stored in the queue during the second processing phase.
AU 2017/269108 A1 – discussing Para 0093, Data cacher 730 is generally configured to examine subqueries generated by request parser 610 to identify data request patterns and determine, based on the data request patterns, whether to denormalize data across cloud locations 140. Data cacher 730 can denormalize data across cloud locations 140, for example, when data cacher 730 detects a pattern of accessing a first data point from one cloud location 140 to enable access to a second data point at a second cloud location 140. Upon detecting such a pattern, data cacher 730 can cache the first data point at the second cloud location.
Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.
Response to Arguments
Applicants arguments filed on 10/13/2020 have been fully considered but they are partially not persuasive. 
Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections, these arguments have been given due consideration but they are moot in view of the newly applied teachings of the Bhatta reference as described above, as Bhatta teaches accessing a first data set before the second data set throughout (see above updated 103 rejection).	Examiner respectfully notes, with respect to Applicants remarks that prior art VerWeyst uses a single data storage location and does not use two data sources, Examiner respectfully disagrees as VerWeyst, Figures 1, 2, 4, 5 and 7 discloses a plurality of data sources. Figure 1, discloses data sources “information source” 112a-112n, and “resources” 115aN-115NN, and Figure 2 discloses data sources “resources” 115a1-115NN and “entity” 210a-210N, and “entity facts” 220a-220N. Further, VerWeyst, para 0042, discloses the enterprise knowledge graph may include information related to an organizational structure of the enterprise, which can be obtained from one or more resources. Verweyst reference explicitly states multiple resources, and even further, the newly applied Bhatta reference teaches multiple data sources (See Bhatta at least Figure 1A, Figure 1B, elements 202, 208, Figure 3, elements 202, Figure 4, elements 202, 208, and throughout).	With respect to Applicants remarks on Dependent Claim 3, Examiner respectfully notes Verweyst, para 0018, discloses each resource has an associated access control list (ACL) that indicates which members of the enterprise are allowed to access and/or modify that particular resource. The access control list for each resource may indicate access privileges. Such as an owner (or creator) of the resource, read access, write access, and delete access, among others. The access control list for each resource may define access and/or modification privileges to individual members and/or one or more groups of members (e.g., sales department of an enterprise). Each resource may also allow for versioning of the particular resource (e.g., version 1 of resource 115a1 and version 2 of resource 115a1), and the access control list for each version of the particular resource may be different from one another. Also, a particular resource may be created or defined as a “parent’ or “child' of another resource.  Further, Examiner notes newly applied reference Bhatta teaches in para 0763, to increase security of the datasets stored by the query acceleration data store, access controls can be implemented. For example, each dataset can be associated with an access control list, and the query coordinator can provide an identification of a requesting user to the worker nodes and/or query acceleration data store. For example, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
JERNSTROM (US 2018/0331980 A1) – discussing cross platforms conversations through a bot framework
Schlesinger et al. (US 10,360,906 B2) – discussing computer proxy messaging bot
Schlesinger et al. (US 10,417,347 B2) – discussing computer messaging bot creation
Schlesinger et al. (US 10,162,817 B2) – discussing computer messaging bot creation
Balasubramanian et al. (US 10,025,567 B2) – discussing bot creation with workflow development system. Abstract, discloses users to easily develop and deploy bots. The system provides a graphical user interface (GUI) that enables a user to select a plurality of steps for inclusion in a workflow and within which each user - selected step is represented as an interactive object. The plurality of steps includes at least one step of receiving a message directed to a bot or sending a message on behalf of the bot and at least one step of invoking an application to perform an action in response to receiving the message directed to the bot or to receive information upon which the sending of the message on behalf of the bot will be based. The system also receives information about each of the user - selected steps included in the workflow and generates workflow logic based on the received information that is executable to run the workflow.
Sivagnanam et al. (US 2019/0050738 A1) – discussing bot frameworks


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629